        Case 4:20-cv-00076-MLB Document 19 Filed 08/27/20 Page 1 of 4




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                           ROME DIVISION


SHARON MCRAE,                            )
                                         )
                   Plaintiff,            )
                                         )
vs.                                      )    No: 4:20-cv-00076-MLB
                                         )
                                         )
CURBS PLUS, INC.,                        )
                                         )
                Defendant.               )


AMENDED JOINT MOTION FOR APPROVAL OF FLSA SETTLEMENT

      Pursuant to Section 216(b) of the Fair Labor Standards Act (FLSA), the

parties respectfully move the Court for an order approving a settlement of

Plaintiff’s FLSA claims. As explained below, the proposed settlement includes

full payment of Plaintiff’s alleged overtime back pay; an equal amount of

liquidated damages; and statutory attorney’s fees and costs.

      Plaintiff was employed by Defendant at its facility in Ringgold, Georgia

from December of 2018 through April 24, 2020. Plaintiff worked in Defendant’s

accounting department and performed bookkeeping and other work.         Plaintiff

alleges that she performed certain uncompensated work for which she did not

receive overtime pay, in violation of Section 207(a)(1) of the FLSA. Defendant
        Case 4:20-cv-00076-MLB Document 19 Filed 08/27/20 Page 2 of 4




denies these allegations, and further asserts that Plaintiff was exempt from the

FLSA’s overtime requirements pursuant to the executive, administrative, and or

professional exemptions. See, 29 U.S.C. §213(a).

      Based on Plaintiff’s time records showing clock-in and clock-out times,

Plaintiff’s alleged overtime back pay totals $4,376.13. Although Defendant denies

liability, it has agreed to resolve Plaintiff’s claim by paying the full amount of the

alleged overtime back pay totaling $4,376.13, plus an equal amount of liquidated

damages ($4,376.13).      See 29 U.S.C. § 216(b).       In addition, Defendant will

separately pay Plaintiff’s statutory attorney’s fees in the amount of $10,225.00 and

costs in the amount of $450.00. Id. The attorney’s fees paid to Plaintiff’s counsel

pursuant to this settlement amount to less than $300 per hour based on the number

of hours Plaintiff’s counsel has spent working on this case. Defendant does not

challenge the reasonableness of Plaintiff’s fees.

      In return for these payments, Defendant will receive a dismissal with

prejudice. Plaintiff has not entered into a separate written settlement agreement

releasing her FLSA claims, and the terms of this settlement are entirely set forth in

the present motion. Plaintiff has not entered into any confidentiality agreement

that in any way restricts her ability to disclose or discuss this settlement and/or her

FLSA claims (or any other matter).



                                          2
        Case 4:20-cv-00076-MLB Document 19 Filed 08/27/20 Page 3 of 4




      Accordingly, Plaintiff will receive the full benefits to which she is allegedly

entitled pursuant to the FLSA. A district court may approve a settlement after

determining that it is fair and reasonable. See, e.g., Lynn’s Food Stores, Inc. v.

United States, 679 F. 2d 1350, 1353-54 (11th Cir. 1982). Because Plaintiff will

receive full benefits, there is no question that the settlement is fair and reasonable.

See, e.g., Hanks v. Racetrack Petroleum, Inc., 2011 WL 4408242, at *2 (M.D. Fla.

Sept. 9, 2011) (“Full recompense is per se fair and reasonable.”).

      For the foregoing reasons, the parties respectfully move the Court for an

order approving the proposed settlement, and have attached a proposed Order to

this motion.

                                        Respectfully submitted,

                                        /s/ R. Scott Jackson, Jr.
                                        R. Scott Jackson, Jr., (GA 387630)
                                        4525 Harding Road, Suite 200
                                        Nashville, TN 37205
                                        (615) 313-8188
                                        (615) 313-8702 (facsimile)
                                        rsjackson@rsjacksonlaw.com

                                        John McCown (GA 486002)
                                        Warren & Griffin, P.C.
                                        300 West Emery Street, Suite 108
                                        Dalton, GA 30720
                                        (706) 529-4878
                                        john.mccown@warrenandgriffin.com

                                        Attorneys for Plaintiff


                                          3
        Case 4:20-cv-00076-MLB Document 19 Filed 08/27/20 Page 4 of 4




                                       /s/ Joelle C. Sharman
                                       Joelle C. Sharman (GA 637931)
                                       LEWIS BRISBOIS BISGAARD &
                                       SMITH LLP
                                       1180 Peachtree Street, N.E.
                                       Suite 2900
                                       Atlanta, GA 30309
                                       (404) 348-8585 (telephone)
                                       (404) 467-8845 (facsimile)
                                       Joelle.Sharman@lewisbrisbois.com

                                       Attorneys for Defendant




                          CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of August, 2020, a true and correct copy
of the foregoing was served via the Court’s electronic filing system on Joelle C.
Sharman, Lewis Brisbois Bisgaard & Smith LLP, 1180 Peachtree Street, N.E.,
Suite 2900, Atlanta, GA 30309.

                                       /s/ R. Scott Jackson, Jr.
                                       R. Scott Jackson, Jr




                                         4
